DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 29, 2021, has been entered.
Election/Restrictions
Claims 1, 12, and 19 are allowable. The restriction requirement among species, as set forth in the Office action mailed on October 5, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 5, 2021, is withdrawn. Claims 23-27 and 30, directed to a species requiring the conductive resin layer to include an outermost layer of the external electrode, are no longer withdrawn from consideration because claim 1 is generic to the non-elected species (see Final Rejection of October 5, 2021, pages 2-3).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Response to Arguments
Applicant's arguments filed November 29, 2021, have been fully considered, in view to the amendments to the claims, and are persuasive.
Allowable Subject Matter
Claims 1-3, 5-13, 15-27, and 30-33 are allowed.
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 11081281 (see, e.g., FIG. 4: outermost resin 131b, claim 12); and US 10832869 (see, e.g., FIG. 3: outermost resin 131b, claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848